COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-11-00216-CR
                            NO. 02-11-00217-CR

EDWARD WAYNE CHAPMAN                                             APPELLANT

                                      V.

THE STATE OF TEXAS                                                     STATE


                                   ----------

          FROM THE 432ND DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

      Pursuant to a plea bargain in each case and upon his pleas of guilty to

robbery by threats and possession of one or more but less than four grams of a

controlled substance—methamphetamine—with intent to deliver, the trial court

convicted Appellant Edward Wayne Chapman of the two offenses, both of which




      1
      See Tex. R. App. P. 47.4.
are second-degree felonies.2 Appellant signed judicial confessions in which he

also pled true to the habitual allegations in each case, making the range of

confinement twenty-five years to ninety-nine years in each case.3 The trial court

sentenced him to serve twenty-five years’ confinement in each case, with the

sentences to run concurrently. Appellant filed a timely notice of appeal in each

case.

        For each case, the trial court’s certification states that this is a plea-

bargained case and that Appellant has no right of appeal.        Accordingly, we

informed Appellant by letter on June 14, 2011, that these cases would be subject

to dismissal unless he or any party showed grounds for continuing the appeals

on or before June 24, 2011.4         Neither Appellant’s retained trial counsel’s

response nor Appellant’s pro se response shows grounds for continuing these

appeals.




        2
       See Tex. Penal Code Ann. § 29.02(a), (b) (West 2011) (providing that
robbery is a second-degree felony); Tex. Health & Safety Code Ann.
§§ 481.102(6), .112(c) (West 2010) (providing that methamphetamine is in
Penalty Group 1 and that possession of one or more but less than four grams of
a Penalty Group 1 substance is a second-degree felony).
        3
        See Tex. Penal Code Ann. § 12.42(d) (West 2011).
        4
        See Tex. R. App. P. 25.2(a)(2), 25.2(d).


                                         2
      We therefore dismiss these appeals.5




                                               PER CURIAM

PANEL: DAUPHINOT, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: July 21, 2011




      5
       See Tex. R. App. P. 25.2(d), 43.2(f).


                                        3